department of the treasury internal_revenue_service washington d c mar uniform issue list numbers kkk kkk keke kk kek kk kkk kkk kkk kkk kkk kkk kkk kk kkk kk kek kkk kkk kkk kr rk kek attn rekkkkkk kkk kk kkkee kek kkk rk kek kkekkekkk kk kkk kkk kk kkk kkk legend corporation a rr er ker ee ek ke eee e ka kkk kkk kkk kkk kkk kkk kk kkk kk kkk kkk kkk ek ke kkekkk kk kk kkk keke corporation b sk kr kkk kek kkk kkk kkk kkk kk kek kkk kkk kkk kkk kh kekkekk kkk kek kek kkk kk kkk kh kk kkk kkk kkkkkkkke keke kk corporation cc se ree kk rk kk kk kk kk kk ee kkk kkk kkk kkk keke kkkekekk ke kkk kk kee k kkk kkk kkekke keke k kkk kk kk kkk kkk kkk kkk kek kkkkkh keke kkk kkk kkk kk kkk kek kkk kek kkk kk kkk me or rrr rr rrr rr kr ke kk rk kkk ke kk keke rrr ek sor mr ek orr rr ek ke rk ek ke rr rk ker re re ek kerr kee ee ker eker ree eee ek kkkkk kk kkk kk kkk kke kk kkk kk kkk kak ke k kkk rk kk kk kr kk kk kk kkk kkk ka kk kr rk or rk kk kek ek kk kk kok ok x86 corporation d state e state f state g city h city i city j plan _ ladies and gentlemen this is in response to a letter dated date as and date supplemented by additional correspondence dated date representative requested private letter rulings on your behalf under sec_401 code of the internal_revenue_code in which your authorized and e in support of your ruling requests you have provided the following statements and representations corporation a is a state e corporation with its corporation b principal offices in city j subsidiary of corporation a also is with its principal offices in city h business activity of corporation b wholly-owned subsidiary corporations including corporation c five of corporation b’s seven subsidiaries each own and operate one or more arr ekkeraeer eere ree eee hk ear eee eer ee hk moderating unit s_corporation c owns one operating_unit a state e corporation is holding the stock of seven a wholly-owned the principal corporation d is a business organization that is separate and unaffiliated from corporation b operates the same type of business as corporations b and c in one such business a different geographic location corporation d owns and corporation d owns at least but each unit is historically each operating_unit owned by corporation b has been run separately a separate profit center with a separate budget and a separate payroll each operating_unit is geographically separate from the others has its own property and assets and is licensed separately by an appropriate agency of the federal government vice president general manager does its own hiring and firing and is responsible for its own personnel decisions each unit advertises separately and sells its services separately each operating_unit is run by a separate prior to kkeeeeeeehe corporation c owned an operating_unit in city h corporation c transferred all of its assets attributable to the city h unit plus a substantial amount of cash to corporation d in exchange for the assets of corporation d’s operating_unit located in city i a result of this transaction employees of the of tkk eet k eee ee effective as as operating_unit in city h became employees of corporation d which is not related to corporation a or or c under sec_414 of the code b c m b corporation b_established and has maintained a profit- the plan for a number of years and also provides for mandatory employer matching sharing plan contains a qualified_cash_or_deferred_arrangement under sec_401 k of the code contributions under sec_401 sharing contributions internal_revenue_service to be qualified under sec_401 code as are all the other wholly-owned operating_unit subsidiaries of corporation b a participating employer in the plan the plan has been determined by the and discretionary employer profit- corporation c the plan of the is as an independent business_entity corporation d does not an employer whose participate in the plan or otherwise act as employees accrued_benefits under the plan following the acquisition of assets from corporation c has not merged or consolidated with a plan maintained by corporation d transferred to corporation c employees who are now employed by corporation d no longer actively participate in the plan although the vast majority of these former employees have account balances in the plan and no plan assets or liabilities have been a plan maintained by corporation d former in addition the plan the plan provides that it may distribute the total value of a participant’s account upon the sale_or_other_disposition by a participating company of substantially_all of its assets used in a trade_or_business to another corporation but only with respect to participants who continue employment with the corporation acquiring such assets the plan now proposes to make distributions to former employees of corporation c who continue to operating_unit in city h corporation c distributions would consist of the former employees’ account balances in the plan offer each affected participant three options with regard to his or her account balance of the assets used in a trade_or_business the plan_administrator of the plan would a result of the disposition by be employed by corporation d in corporation c’s former such as a a lump sum distribution of all or part of his or her account balance subject_to applicable withholding requirements os b following a distribution of the total value of a participant’s accounts under the plan provision described above a direct_rollover of all or part of his her account to corporation d qualified_plan arrangement qualified under sec_408 of the code or or to an individual retirement a c for balances greater than dollar_figure retention of amounts in the plan until the plan permits distributions under its terms based on the foregoing statements and representations you have requested the following rulings that the like-kind_exchange of the city h operating_unit for the city i operating_unit was a disposition of substantially_all of the assets used by corporation c within the meaning of sec_401 a ii a trade_or_business of the code in the proposed distributions by the plan of the account balances in the plan of former employees of corporation c who are currently employed at corporation d’s operating_unit in city h are in accordance with the requirements of sec_401 b i of the code the proposed distributions by the plan of the account balances in the plan of former employees of corporation c who are currently employed at the corporation d operating_unit in city h do not adversely affect the tax treatment of salary deferrals under the plan under sec_402 of the code sec_402 of the code provides that contributions by a qualified_cash_or_deferred_arrangement as defined in an employer on behalf of an employee to of sec_401 shall not be treated as distributed or made available to the employee merely because the arrangement includes provisions under which an employee may elect whether contributions to the trust will be made to the trust or received in cash a_trust which is a part sec_401 b i of the code provides in relevant part that amounts attributable to employer contributions and made pursuant to from a qualified_cash_or_deferred_arrangement earlier than an event described in sec_401 an employee’s election may not be distributed sec_401 b i ii of the code when read together a ii provides that one of the events with sec_401 that may trigger such a distribution is the disposition by a corporation of substantially_all of the assets used by such corporation in the operation of a trade_or_business such a distribution may be made only with respect to who continues employment with the trade_or_business acquiring such assets however an employee sec_401 b of the code generally provides that an event shall not be described in subparagraph sec_401 a with respect to any employee unless that employee receives a lump sum distribution as defined in sec_402 event by reason of the sec_1 k -1 d iv of the federal_income_tax that amounts regulations provides in relevant part attributable to elective_deferrals may not be distributed from a cash_or_deferred_arrangement before the date of other_disposition by a corporation of substantially_all its assets used in individual the sale states that a trade or disposition of substantially_all the assets used in or business means the sale or disposition of at least of the assets sec_1_401_k_-1 for purposes of sec_1_401-1 iv a trade_or_business to an unrelated entity or iv b of the regulations a sale or in this case you have represented that corporation c disposed-of all of its assets used in a trade_or_business by transferring its operating_unit in city h unrelated corporation that continued to employ former employees of corporation c to corporation d an based on these representations it is ruled that the disposition by corporation c of all the assets used in the operation of a trade or business--ie the city h by it operating unit--constitutes a disposition of assets within the meaning of sec_401 a ii of the code the proposed distributions by the plan of the account balances of former corporation c employees who continue to be employed at corporation d’s operating_unit in city h satisfy the special requirements for distributions from a qualified_cash_or_deferred_arrangement and are in accordance with the requirements of sec_401 k b i ii of the code -6- the proposed distributions by the plan of the account balances in the plan of former employees of corporation c who are currently employed at the corporation d operating_unit in city h do not adversely affect the tax treatment of salary deferrals under the plan under sec_402 of the code this ruling is ‘based on the assumption that plan x is however this ruling expresses to whether the plan as described herein satisfies and k qualified under sec_401l a pertinent to this ruling_request no opinion as the requirements for qualification under sec_401 the determination a sec_40l a office of the internal_revenue_service to whether a plan is qualified under section is within the jurisdiction of the appropriate key district of the code at all times and k a copy of this letter has been sent to your authorized should you have any questions regarding this representative in accordance with a power_of_attorney on file in this office ruling your contact in this office ig ekekeeere to number telephone number should be directed to employee_plans technical branch op e ep t your contact sincerely gigned john sas john swieca chief employee_plans technical branch
